6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 1 of 28




           IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF OKLAHOMA


 CHRISTOPHER OLEN BAKER,

                  Plaintiff,

 vs.                                  Case No. CIV-17-368-JHP-SPS

 WARDEN YATES, et al.,

                  Defendants.




              DEFENDANTS’ MOTION FOR SUMMARY
               JUDGMENT AND BRIEF IN SUPPORT




 Submitted by:
 By: DARRELL L. MOORE, OBA 6332
 COURT PLACE AT NORTH VANN
 P.O. BOX 368
 PRYOR, OK 74362
 (918) 825-0332
 ATTORNEY FOR DEFENDANTS
 5 NOVEMBER 2018
 6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 2 of 28



                                  TABLE OF CONTENTS



STATEMENT OF THE CASE                                          1

STATEMENT OF UNCONTROVERTED FACTS                              2

SUMMARY JUDGMENT STANDARD                                      7

ARGUMENT AND AUTHORITIES                                       7

PROPOSITION I:
THE STATUTE OF LIMITATIONS
GOVERNING PLAINTIFF’S
CASE IS TWO YEARS.                                             7


PROPOSITION II:
MR. BAKER FAILED TO FIRST EXHAUST
ADMINISTRATIVE REMEDIES AS TO HIS
ALLEGATION DEFENDANTS WERE DELIBERATELY
INDIFFERENT TO HIS MEDICAL NEEDS                               8

     a. Exhaustion is Mandatory                           9

     b. An Administrative Remedies Process was
     in place at Davis Correctional Facility.             10

     c. Mr. Baker did not exhaust all issues he
     has brought before this Court                        11

     d. Proper exhaustion is required.                    14

PROPOSITION III:
DEFENDANTS WERE NOT DELIBERATELY
INDIFFERENT TO PLAINTIFF’S
SERIOUS MEDICAL NEEDS                                          15

PROPOSITION IV:
SUMMARY JUDGMENT SHOULD BE GRANTED IN
FAVOR OF WARDEN YATES ON PLAINTIFF’S CLAIMS                    20

CONCLUSION                                                     22




                                              i
  6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 3 of 28




                                 TABLE OF EXHIBITS




Exhibit 1:   Offender Lookup


Exhibit 2:   Affidavit of Terry Underwood


Exhibit 3:   Grievance Policy OP-090124 (2015 & 2016)


Exhibit 4:   Grievance Records


Exhibit 5:   Affidavit of Dr. Sanders


Exhibit 6:   Affidavit of Ray Larimer




                                            ii
  6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 4 of 28




                                 TABLE OF AUTHORITIES



STATUTES AND RULES


42 U.S.C. § 1983                                           2,7,8,9,20,21

42 U.S.C. §1997e(a)                                        9,15

FRCP Rule 56                                               1

LCvR 7.1(l)                                                1

12 O.S. § 95(A)(3)                                         8



CASES


Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986)       7

Billman v. Indiana Department of Corrections, et al.,
56 F.3d 785 (7th Cir.1995)                                 20

Booth v. Churner, 532 U.S. 731 (2001)                      15

Celotex Corp. v. Catrett, 477 U.S. 317 (1986)              7

Farmer v. Brennan, 511 U.S. 825, 834 (1994)                19

Green v. Branson, 108 F.3d 1296 (10th Cir. 1997)           20

Hemphill v. Jones, 343 F. App'x 329 (10th Cir. 2009)       14

Holden v. Dinwiddie, 343 F. App'x 297 (10th Cir. 2009)     14

Jones v. Bock, 549 U.S. 199, 127 S.Ct. 910,
166 L.Ed.2d 798 (2007)                                     9,10,15

Langley v. Adams County, Colo., 987 F.2d 1473
(10th Cir.1993)                                            20


                                                iii
  6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 5 of 28



Little v. Jones, 607 F.3d 1245, 1249 (10th Cir.2010)           10

Meade v. Grubbs, 841 F.2d 1512 (10th Cir. 1988)                8,20

McCracken v. Jones, 562 F.2d 22 (10th Cir. 1977),
cert. denied, 435 U.S. 917 (1978)                              20

Pahls v. Thomas, 718 F.3d 1210 (10th Cir. 2013)                21


Porter v. Nussle, 534 U.S. 516, 122 S.Ct. 983 (2002)           9

Ross v. County of Bernalillo, 365 F.3d 1181 (10th Cir. 2004)   9

Smart v. Villar, 547 F.2d 112 (10th Cir. 1976)                 19

Smith v. Beck, 165 F. App'x 681 (10th Cir. 2006)               14

True v. United States, 190 F.3d 1165 (10th Cir.1999)           7

Whitmore v. Jones, 456 F. App'x 747 (10th Cir. 2012)           10

Wilson v. Garcia, 471 U.S. 261 (1985)                          7

Williams v. Sirmon, 350 F. App'x 294 (10th Cir. 2009)          14

Woodford v. Ngo, 548 U.S. 81 (2006)                            15




                                                 iv
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 6 of 28



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

 CHRISTOPHER OLEN BAKER,

                       Plaintiff,

 vs.                                             Case No. CIV-17-368-JHP-SPS

 WARDEN YATES, et al.,

                       Defendants.


                      DEFENDANTS’ MOTION FOR
                SUMMARY JUDGMENT AND BRIEF IN SUPPORT


        COME NOW Defendants Yates, Larimer, and Sanders by and through their

 attorney of record, Darrell L. Moore, OBA #6332, of J. Ralph Moore, P.C., Attorneys at

 Law, Court Place and North Vann, P.O. Box 368, Pryor, OK 74362, and pursuant to the

 Federal Rules of Civil Procedure, Rule 56, do submit this Motion for Summary

 Judgment. Pursuant to LCvR 7.1(b), the reasons supporting judgment being granted in

 favor of these Defendants on Plaintiff’s claim are set out more fully in an accompanying

 brief incorporated herewith.

                                STATEMENT OF THE CASE

        Plaintiff, Christopher Baker, ODOC# 149839 appears pro se. Plaintiff Baker is an

 inmate in the custody of the Oklahoma Department of Corrections, who is currently

 housed at Davis Correctional Facility, Holdenville, Oklahoma. At all times relevant to

 the allegations contained in his lawsuit Plaintiff Baker was housed at Davis Correctional

 Facility pursuant to a contract between Corrections Corporation of America, Inc., (CCA)

 and the Oklahoma DOC.




                                             1
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 7 of 28



        Defendants Yates, Larimer, and Sanders are employees of CCA at the Davis

 Correctional Facility. Defendant Yates is the facility Warden, Defendant Larimer is the

 facility Health Services Administrator, and Defendant Sanders is the facility physician.

 Plaintiff brought this action pursuant to the provisions of 42 U.S.C. § 1983. See

 Plaintiff's complaint. Plaintiff asserts Defendants were deliberately indifferent to his

 serious medical needs.

                   STATEMENT OF UNCONTROVERTED FACTS

        1.      Plaintiff is an inmate in the custody of the Oklahoma Department of

 Corrections. See Exhibit 1, OK DOC Offender Lookup.

        2.      Davis Correctional Facility is a private prison contracted with the

 Oklahoma Department of Corrections for the housing of DOC inmates. See affidavit of

 Terry Underwood, attached hereto as Exhibit 2, ¶2.

        3.      Plaintiff Baker arrived at Davis Correctional Facility on July 7, 2005. See

 affidavit of Terry Underwood, attached hereto as Exhibit 2, ¶2.

        4.      Plaintiff’s action was filed in this Court on October 2, 2017. [Doc.# 1]

        5.      An administrative remedies grievance policy is available for inmate use at

 Davis Correctional Facility, the Oklahoma DOC administrative remedies grievance

 policy - OP-090124. This policy had been in place and used at the Davis facility for

 many years prior to the Plaintiff’s filing of his grievances and this lawsuit. See Exhibit 2,

 affidavit of Terry Underwood, ¶4, 20; and Exhibit 3, OP-090124.

        6.      The Oklahoma DOC administrative remedies policy sets out the steps an

 inmate must follow to exhaust administrative remedies as to any claims. See Exhibit 2,

 affidavit of Terry Underwood, ¶4; See DOC OP-090124, attached hereto as Exhibit 3.




                                               2
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 8 of 28



        7.      The Oklahoma DOC administrative remedies policy, OP-090124, requires

 an inmate to initially attempt to resolve any issue through informal resolution. Then, if

 the inmate remains not satisfied, he must file a formal grievance. The final step directs

 an inmate to appeal the matter to the Oklahoma DOC’s Administrative Review Authority

 and/or Chief Medical Officer. The ruling of the administrative review authority or chief

 medical officer is final and concludes the administrative remedy process for inmates

 within the jurisdiction of the Oklahoma Department of Corrections. Only then will an

 Oklahoma DOC inmate have satisfied the exhaustion of internal administrative remedies

 required by Oklahoma Statute, 57 O.S. § 564. See Exhibit 3, DOC OP-090124, ¶VII,

 Appeal Process and Procedure; See Exhibit 2, affidavit of Terry Underwood, ¶5.

        8.      Mr. Baker filed three (3) grievances between October 1, 2015 and the

 filing of this action on October 2, 2017. See Exhibit 2, ¶7 Affidavit of Grievance

 Coordinator Underwood.

        9.      Mr. Baker submitted a Request to Staff to Health Services Administrator

 Larimer on October 5, 2015 stating that on September 22, 2015 he had been scheduled to

 see Dr. Sanders and in the submitted request he asked to see Dr. Sanders. The Request to

 Staff was responded to by the Health Services Administrator on October 6, 2015, noting:

 You were seen by Ms. Castro and her and Dr. Sanders discussed your medical record.

 There is no need to see Dr. Sanders. See Exhibit 2, ¶8, Affidavit of Grievance

 Coordinator Underwood; see also Exhibit 4, Page 5, grievance records.

        10.     Plaintiff Baker’s Grievance No. 2015-1001-346-G, dated October 13,

 2015, was stamped as received on October 15, 2015. The relief requested by Mr. Baker

 was as follows – Give me humane and proper health care, by allowing me to see Dr.




                                              3
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 9 of 28



 Sanders, to try to ease my pain and suffering, please?? That grievance was returned

 unanswered as having been filed out of time. See Exhibit 2, ¶9, Affidavit of Grievance

 Coordinator Underwood; see also Exhibit 4, Pages 1-4, grievance records.

        11.    Plaintiff Baker submitted a Request to Staff to Health Services

 Administrator Larimer dated November 5, 2015. The Request to Staff stated prescribed

 medications ran out on November 2, 2015 and asked that he see Dr. Sanders and get his

 seizure medication renewed. The Request to Staff was responded to by the Health

 Services Administrator on November 9, 2015, noting: Your meds were renewed by Dr.

 Sanders. See Exhibit 2, ¶12, Affidavit of Grievance Coordinator Underwood; see also

 Exhibit 4, Page 11, grievance records.

        12.    Plaintiff Baker submitted Grievance No. 2015-1001-383-G dated

 November 15, 2015 and the grievance was stamped as received on November 16, 2015.

 The relief requested by Mr. Baker was as follows – Allow me to see Dr. Sanders, please?

 This grievance was answered on December 7, 2015 by HSA Larimer, noting that Dr.

 Sanders reviewed Offender Baker’s request and renewed his seizure medication.

 Offender Baker’s request was granted. See Exhibit 2, ¶13, 14, Affidavit of Grievance

 Coordinator Underwood; see also Exhibit 4, Pages 8-10, grievance records.

        13.    Plaintiff Baker submitted a Request to Staff to Health Services

 Administrator Larimer on June 15, 2016 indicating an outside specialist had ordered

 medication adjustments, and he asked that the adjustments be implemented at the facility.

 The Request to Staff was responded to on June 17, 2016 noting: Sir, Dr. Sanders has

 reviewed your chart as well as spoke with the neurologist & you are currently on the

 medication regiment that he feels is best & that has discussed previously your meds were




                                             4
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 10 of 28



 renewed by Dr. Sanders. See Exhibit 2, ¶15, Affidavit of Grievance Coordinator

 Underwood; see also Exhibit 4, Page 21, grievance records.

        14.      Plaintiff Baker dated Grievance No. 2016-1001-184-G June 21, 2016 and

 was stamped as received on June 24, 2016. The relief requested by Mr. Baker was as

 follows - Immediately implement the prescription orders of Dr. El Zind, and I will waive

 the formal apology from HSA Administrative staff. This grievance was answered on June

 30, 2016 by HSA Larimer, noting that Dr. Sanders had reviewed inmate Baker’s chart,

 had spoken with the neurologist and I/M Baker was currently on the medication regiment

 that Dr. Sanders felt was best and it had been discussed previously with inmate Baker.

 Mr. Baker’s request for relief was denied. See Exhibit 2, ¶16, 17, Affidavit of Grievance

 Coordinator Underwood; see also Exhibit 4, Pages 19-21, grievance records.

        15.      Mr. Baker appealed the facility level decision to the Oklahoma

 Department of Corrections Chief Medical Office by appeal dated August 29, 2016. The

 Appeal was answered by Buddy Honaker on September 29, 2016 and the requested relief

 was denied. See Exhibit 2, ¶18, 19, Affidavit of Grievance Coordinator Underwood; see

 also Exhibit 4, Pages 14-18, grievance records.

        16.      Mr. Baker has been seen multiple times in the Davis facility’s medical

 clinic by the facility physician, nurse practitioners, Registered Nurses, Licensed Practical

 Nurses, and other medical staff. See Exhibit 5, ¶6, Affidavit of Fred S. Sanders, D.O.

        17.      Mr. Baker reported to the medical staff he was having seizures. He was

 prescribed and provided anti-seizure medications. See Exhibit 5, ¶7, Affidavit of Fred S.

 Sanders, D.O.




                                              5
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 11 of 28



        18.     Mr. Baker’s blood-levels of Neurontin were monitored by the prison

 facility medical staff and adjustments in medication dosages were made to maintain

 blood-levels of gabapentin (Neurontin) within the therapeutic range. See Exhibit 5, ¶8,

 Affidavit of Fred S. Sanders, D.O.

        19.     To obtain clarity on a diagnosis for Mr. Baker’s reported seizure activity,

 Dr. Sanders requested and obtained approval for Mr. Baker to be seen by a neurologist.

 See Exhibit 5, ¶9, Affidavit of Fred S. Sanders, D.O.

        20.     When Mr. Baker self-reported an increase in seizure activity, Dr. Sanders

 increased the prescribed daily dosage of gabapentin (Neurontin). See Exhibit 5, ¶10,

 Affidavit of Fred S. Sanders, D.O.

        21.     On March 22, 2016, Mr. Baker was transported from the prison facility for

 a consultation examination with Nabila H. El Zind, M.D., a board-certified neurologist. Dr.

 El Zind asked that a CT scan of Mr. Baker’s head be obtained, and she also wanted to

 conduct EEG testing. See Exhibit 5, ¶10, Affidavit of Fred S. Sanders, D.O.

        22.     Mr. Baker was transported from the facility to Holdenville General

 Hospital for a CT scan of his head. The CT scan was read by a radiologist and reported

 as no acute findings. See Exhibit 5, ¶13, Affidavit of Fred S. Sanders, D.O.

        23.     Dr. El Zind conducted an electroencephalogram (EEG) and reported the

 test results to be normal. See Exhibit 5, ¶13, Affidavit of Fred S. Sanders, D.O.

        24.     Dr. Sanders and Dr. El Zind conferred regarding Mr. Baker. See Exhibit 5,

 ¶14, Affidavit of Fred S. Sanders, D.O.

        25.     Dr. Sanders was the treating physician for Mr. Baker. Dr. Sanders

 considered recommendations from Dr. El Zind regarding prescribed medications and




                                              6
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 12 of 28



 dosages of those prescribed medications. See Exhibit 5, ¶15, 16, 18, Affidavit of Fred S.

 Sanders, D.O.

        26.       Mr. Baker’s seizure activity was treated by the facility’s medical staff

 consistent with the community standard of care. See Exhibit 5, ¶20, Affidavit of Fred S.

 Sanders, D.O.; see also Exhibit 6, ¶10, Affidavit of Ray Larimer, R.N., Health Services

 Administrator.

                          SUMMARY JUDGMENT STANDARD

        A motion for summary judgment should be granted where “the pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the

 affidavits, if any, show that there is no genuine issue of material fact and that the moving

 party is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S.

 317, 322-323 (1986). An issue of material fact is genuine only if a party presents facts

 sufficient to show that a reasonable jury could find in favor of the non-movant. See

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The existence of a factual

 issue does not preclude summary judgment where there is no evidence to support a

 dispute on that issue or the evidence is so one-sided that no reasonable juror could find

 for the other side. See True v. United States, 190 F.3d 1165, 1177 (10th Cir.1999).

                            ARGUMENT AND AUTHORITIES

                                      PROPOSITION I:

                    THE STATUTE OF LIMITATIONS GOVERNING
                         PLAINTIFF’S CASE IS TWO YEARS.

        It is well established within the Tenth Circuit that the period of limitations for

 filing a Section 1983 action is governed by the forum state’s statute for personal injury

 actions. See Wilson v. Garcia, 471 U.S. 261, 276-80 (1985).



                                                7
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 13 of 28



        In Oklahoma, the limitations period for a personal injury action is two (2) years.

 See 12 O.S. § 95(A)(3). In 1988, the Tenth Circuit Court of Appeals determined that in

 Oklahoma the applicable period of limitations regarding a §1983 action was two years.

 See Meade v. Grubbs, 841 F.2d 1512, 1522 (10th Cir. 1988).

        Plaintiff has been housed at Davis Correctional Facility since July 2005. In his

 complaint filed with this Honorable Court on October 2, 2017, he makes general, un-

 dated assertions regarding medical care and treatment he has received at that prison

 facility. However, as noted above, the applicable statute of limitations period for his

 filing would be two years prior to the date of filing of his action. Therefore, any claims or

 allegations made by Plaintiff for a time earlier than October 2, 2015 were not timely filed

 and, as a matter of law, summary judgment should be granted in favor Defendants.

                                    PROPOSITION II:

        MR. BAKER FAILED TO FIRST EXHAUST ADMINISTRATIVE
            REMEDIES AS TO HIS ALLEGATION DEFENDANTS
       WERE DELIBERATELY INDIFFERENT TO HIS MEDICAL NEEDS.

        Plaintiff filed his Complaint with the District Court on October 2, 2017 [Doc.# 1].

 Plaintiff asserts the Defendants were deliberately indifferent to his serious medical needs.

        Plaintiff failed to first exhaust administrative remedies as to this claim. A review

 of Plaintiff's complaint, a reading of the existing Oklahoma Department of Corrections

 administrative remedies grievance policy (OP-090124), and a review of Plaintiff's use of

 the administrative remedies process shows he failed to first exhaust administrative

 remedies as to the claim he has brought forward to the Court.




                                               8
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 14 of 28



        a. Exhaustion is Mandatory.

        The Prison Litigation Reform Act (PLRA), enacted by the Congress in 1996,

 directs prisoners to exhaust administrative remedies before initiating legal action

 complaining of prison conditions under section 1983. The PLRA states, as follows:

            “No action shall be brought with respect to prison conditions under section
            1983 of this title, or any other Federal law, by a prisoner confined in any jail,
            prison, or other correctional facility until such administrative remedies as are
            available are exhausted.” 42 U.S.C. §1997e(a).

        In Porter v. Nussle, 534 U.S. 516, 122 S.Ct. 983 (2002), the Supreme Court

 determined what the §1997e(a) term “prison conditions” means. Justice Ginsburg,

 delivering the opinion of a unanimous Court, stated as follows:

            “For the reasons stated, we hold that the PLRA’s exhaustion requirement
            applies to all inmate suits about prison life, whether they involve general
            circumstances or particular episodes, and whether they allege excessive force
            or some other wrong.” Porter, at 532.

        The Supreme Court decision of Jones v. Bock, 549 U.S. 199, 127 S.Ct. 910, 166

 L.Ed.2d 798 (2007) did nothing to weaken, modify, or repudiate the Porter decision that

 an inmate must exhaust administrative remedies. In Jones, 918-919, the Supreme Court,

 when referring to the Porter decision, stated, “There is no question that exhaustion is

 mandatory under the PLRA and that unexhausted claims cannot be brought in court.”

        It makes no difference that Plaintiff is an inmate held in a privately-operated

 prison facility. The exhaustion requirement applies fully when the plaintiff is a federal or

 state inmate held in a privately-operated prison facility. See Ross v. County of

 Bernalillo, 365 F.3d 1181, 1184 (10th Cir. 2004), abrogated in part on other grounds,

 Jones v. Bock, 549 U.S. 199, 127 S.Ct. 910 (2007).




                                              9
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 15 of 28



        A prison system's procedures define the administrative remedies that must be

 exhausted. See Little v. Jones, 607 F.3d 1245, 1249 (10th Cir.2010) (citing Jones v.

 Bock, 549 U.S. 199, 218, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007)); see also Whitmore v.

 Jones, 456 F. App'x 747, 749 (10th Cir. 2012).

        In this present case, the procedures to be followed by Mr. Baker were outlined in

 Oklahoma DOC Policy OP-090124. See Exhibit 2, ¶4, Affidavit of Terry Underwood.

         b. An Administrative Remedies Process was in place at Davis Correctional
 Facility.

        According to the prison facility Grievance Coordinator, Terry Underwood, there

 was at all times relevant to this action an administrative remedies grievance policy

 available for inmate use at Davis Correctional Facility. Davis Correctional Facility

 utilizes the Oklahoma DOC administrative remedies grievance policy - OP-090124. See

 Exhibit 2, affidavit of Terry Underwood, ¶4, 20; see also Policy OP-090124 attached

 hereto as Exhibit 3.

        The Oklahoma DOC administrative remedies policy sets out the steps an inmate

 must follow to exhaust administrative remedies as to any claims. The policy, OP-

 090124, requires an inmate to initially attempt to resolve any issue through informal

 resolution. See Exhibit 3, OP-090124, ¶V, Pages 6-8. Then, if the inmate remains not

 satisfied, he must file a formal grievance. See Exhibit 3, OP-090124, ¶IV, (2015: Pgs 8-

 12 & 2016: Pgs 29-33). The final step in the administrative remedies process directs an

 inmate to make a final appeal of his concerns to the Oklahoma DOC Administrative

 Review Authority or in the case of medical grievances, to the office of the Chief Medical

 Officer for the Department of Corrections. See Exhibit 2, affidavit of Terry Underwood,

 ¶5; see also Exhibit 3, OP-090124, ¶VII, (2015: Pgs 12-15 & 2016: Pgs 33-36).



                                             10
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 16 of 28



        c. Mr. Baker did not exhaust all issues he has brought before this Court.

        Mr. Baker filed three (3) grievances during the two years prior to the filing of his

 complaint on October 2, 2017. And, in his complaint, he alleged Defendants had been

 deliberately indifferent to his serious medical needs. His use of the administrative

 remedies process did not first exhaust the claim he later brought forward to the Court.

 Grievance No. 2015-1001-346-G: (Exhibit 4, Pgs. 1-7)

        Plaintiff Baker submitted a Request to Staff to Health Services Administrator

 Larimer on October 5, 2015 indicating that on September 22, 2015 he had been scheduled

 to see Dr. Sanders and he asked to see Dr. Sanders. The Request to Staff was responded

 to by Health Services Administrator Larimer on October 6, 2015 noting: You were seen

 by Ms. Castro and her and Dr. Sanders discussed your medical record. There is no need

 to see Dr. Sanders.

        Plaintiff Baker submitted Grievance No. 2015-1001-346-G on October 15, 2015

 asking that he be allowed to see Dr. Sanders. That grievance was returned unanswered to

 him because the Request to Staff had not been timely filed.

        Mr. Baker’s later claim that Defendants had been deliberately indifferent to a

 serious medical need was not exhausted by Plaintiff Baker with this grievance

 submission. He makes no assertion medical staff was inattentive or were ignoring him.

 Clearly, in the administrative remedies submission, Mr. Baker acknowledged he had been

 seen by medical personnel – i.e., Nurse Practitioner Burkhalter and also Nurse

 Practitioner Castro.




                                              11
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 17 of 28



 Grievance No. 2015-1001-383-G: (Exhibit 4, Pgs. 8-13)

        Plaintiff Baker submitted a Request to Staff to Health Services Administrator

 Larimer on November 6, 2015 indicating that he needed to see Dr. Sanders to get seizure

 medications renewed. The Request to Staff was responded to by Health Services

 Administrator Larimer on November 9, 2015 that, your meds were renewed by Dr.

 Sanders.

        Though he was notified the medications had been renewed by Dr. Sanders, inmate

 Baker submitted Grievance No. 2015-1001-383-G on November 16, 2015 requesting that

 he see Dr. Sanders to get his medications renewed. The grievance was answered as

 follows: Offender Baker requested to see Dr. Sanders and get his seizure medication

 renewed. After an investigation of the matter by Ray Larimer, HSA, Dr. Sanders

 reviewed Offender Baker's request and renewed his seizure medication. Offender Baker's

 request is GRANTED. Mr. Baker’s later claim brought to the District Court that

 Defendants had been deliberately indifferent to a serious medical need was not exhausted

 by him with this grievance submission. Again, Mr. Baker makes no assertion in his

 administrative filing medical staff was inattentive or were ignoring him. In fact, he was

 told by HSA Larimer on November 9, 2015 that Dr. Sanders had renewed the seizure

 medications.

 Grievance No. 2016-1001-184-G: (Exhibit 4, Pgs. 14-22)

        Plaintiff Baker submitted a Request to Staff to “Davis Medical” and Dr. Sanders

 on June 15, 2016 indicating he had been seen by an outside neurologist and Mr. Baker

 requested “implement the changes ordered by the specialist.” The Request to Staff was

 responded to by Jamie Lysinger, R.N., on June 17, 2016 noting: Sir, Dr. Sanders has




                                             12
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 18 of 28



 reviewed your chart as well as spoke with the neurologist & you are currently on the

 medication regiment that he feels is best and that has discussed previously with you.

        Plaintiff Baker submitted Grievance No. 2016-1001-184-G to Warden Tim

 Wilkinson on June 24, 2016 stating: Immediately implement the prescription orders of

 Dr. El Zind, and I will waive the formal apology from HSA Administrative staff. That

 grievance was responded to by HSA Larimer on June 30, 2016 as follows: IM Baker

 wanted to receive the medication ordered by the specialist. After an investigation of the

 matter by Jamie Lysinger, Clinical Supervisor, it was determined that IM Baker’s chart

 was reviewed by Dr. Sanders here at DCF. Dr. Sanders spoke with the neurologist and

 IM Baker is currently on the medication regiment that Dr. Sanders feels is best and it has

 been discussed previously with IM Baker. IM Baker’s Relief is DENIED.

        Plaintiff Baker appealed the prison facility decision to the Oklahoma Department

 of Corrections Chief Medical Office on August 29, 2016. The Appeal was denied and

 the DOC Medical Services Administrator’s response was as follows:

         Pertinent information from your electronic health record was reviewed.
         According to your record, a medical provider met with you on July 19, 2016
         and your medication regimen was discussed. However, the medical provider
         did not adjust your Neurontin dosage.

         According to OP·140121, the health care provider who initiates the outside
         medical referral request must approve the consultant's recommendations,
         prior to implementing them. The medical provider may or may not elect to
         adhere to the consultant's recommendations.

         If you need further assistance with any health concerns, you must submit a
         "Request for Health Services" form (attached) to the medical unit at your
         facility, via the sick call process. Disposition: (3) -Relief denied.

        Mr. Baker’s later claim brought to the District Court that Defendants had been

 deliberately indifferent to a serious medical need was not exhausted by him with this




                                             13
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 19 of 28



 grievance submission. Mr. Baker makes no assertion he was being denied medical care;

 in fact, he acknowledged he was being seen by an outside specialist. In the response to

 his submitted Request to Staff, he was told Dr. Sanders had reviewed his chart, had

 spoken with the neurologist, and that he (Mr. Baker) was on the medication regimen Dr.

 Sanders felt was best. A few weeks later when he received a response to his grievance,

 Mr. Baker was told the same thing. And, then, with his appeal to the DOC medical

 office, the DOC Medical Services Administrator also plainly stated that medical staff had

 met with Plaintiff and that it was up to the treating physician whether to adhere to a

 consultant’s recommendation.

        d. Proper exhaustion is required.

        The Courts have accepted DOC OP-090124 and its procedural process and rules.

 See Hemphill v. Jones, 343 F. App'x 329, 332 (10th Cir. 2009); Smith v. Beck, 165 F.

 App'x 681, 683-84 (10th Cir. 2006); Holden v. Dinwiddie, 343 F. App'x 297, 299 (10th

 Cir. 2009); and, Williams v. Sirmon, 350 F. App'x 294, 298 (10th Cir. 2009).

        Plaintiff Baker clearly had access to the process. He made submissions on three

 occasions during the two years prior to him filing his lawsuit. However, in each instance

 Plaintiff did not address, and exhaust, how Defendants at Davis Correctional Facility

 were indifferent to his serious medical needs. He was being seen by medical staff, he

 was being seen by an outside specialist, diagnostic tests were obtained, and prescription

 medications were being provided to him. His use of the administrative remedies process

 did not exhaust his claim later brought to the District Court that the Defendants had been

 deliberately indifferent to his serious medical needs.




                                              14
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 20 of 28



        The Oklahoma DOC policy requirements and procedures are no doubt specific

 but they are not so complicated or convoluted as to justify not complying with them. By

 its enactment of the exhaustion requirement of § 1997e(a) of the PLRA, Congress

 eliminated a district court’s discretion to dispense with the grievance procedures set by

 prison officials. See Woodford v. Ngo, 548 U.S. 81, 85 (2006) (citing Booth v. Churner,

 532 U.S. 731, 739 (2001)). It did so to “eliminate unwarranted federal-court interference

 with the administration of prisons.” Id. at 93. The Supreme Court has noted that the

 “level of detail necessary in a grievance to comply with the grievance procedures will

 vary from system to system and claim to claim, but it is the prison’s requirements, and

 not the PLRA, that define the boundaries of proper exhaustion.” See Jones v. Bock, 549

 U.S. 199, 218 (2007).

        This Honorable Court should determine Mr. Baker failed to first exhaust

 administrative remedies as to his claim of deliberate indifference before bringing this

 action to the District Court. To determine otherwise would, as noted by Justice Alito in

 Woodford v. Ngo, 548 U.S. 81, 126 S.Ct. 2378, 2387 (2006), turn the PLRA’s

 requirement for proper exhaustion into a largely useless appendage.

        Summary judgment should be granted in favor of Defendants.

                                   PROPOSITION III:

                    DEFENDANTS WERE NOT DELIBERATELY
                        INDIFFERENT TO PLAINTIFF’S
                          SERIOUS MEDICAL NEEDS.

        Plaintiff asserts Defendants were deliberately indifferent to his serious medical

 needs. Mr. Baker’s pertinent medical records and the affidavit testimony of Dr. Sanders

 and Nurse Larimer clearly demonstrate otherwise.




                                             15
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 21 of 28



          Plaintiff’s pertinent medical records were filed with the Court as Exhibit 1 of the

 Special Report. [Doc.#17-1]. In order to promote efficiency and judicial economy,

 Defendants refer to that Exhibit herein, with specific page numbers.

          The records attached as Exhibit 1 to the Special Report [Doc.# 17-1] show that in

 October 2015 Plaintiff submitted several Requests for Health Services and all of those

 requests were responded to in a timely manner. Additionally, Mr. Baker was seen by

 medical staff on at least three occasions, including an appointment on October 5, 2015

 when he was seen by the facility Nurse Practitioner, Denise Castro, MSN, ARNP, ANP-

 BC, for complaints of neck and left clavicle pain. Nurse Castro charted that Plaintiff was

 “jovial and cooperative today.” See Special Report, Exhibit 1, [Doc.# 17-1] Plaintiff’s

 Medical Records, Pgs. 3-7.

          On November 3, 2015 Plaintiff submitted a request to staff indicating several

 prescribed medications needed to be renewed. He submitted another request two days

 later, on November 5, 2015, specifically requesting renewal of gabapentin. See Medical

 Records, Special Report, Exhibit 1, [Doc.# 17-1] Pgs. 16 and 17. That same date Dr.

 Sanders renewed the Plaintiff’s medications and charted the following note to Plaintiff

 Baker:

                 Sir: First I want to thank you with being compliant with taking your
                 medications. Your most recent lab showed your gabapentin level to be too
                 high and at risk of possible side effects. The Regional Medical Director has
                 requested that we lower the dose from 3600mg to 2400mg which may help
                 with your mentation and stability. I got him to approve scheduling you with
                 a neurologist for evaluation, poss. brain wave test, and evaluation to
                 determine what might be the best treatment for you. Obviously, since you
                 are still reporting having seizures, what we are doing doesn't seem to be
                 working. At this point I do not know how long it will take to get an
                 appointment, but we will try to get it as soon as possible. Thanks again.

                 See Special Report, Exhibit 1, [Doc.# 17-1] Pg. 19.



                                               16
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 22 of 28



        Plaintiff later told Dr. Sanders that he had not received this note. When Plaintiff

 was seen on November 18, 2015 by Dr. Sanders, the doctor discussed medication dosing

 and reasons for a change in dosage. The physician had noted Plaintiff’s blood tests had

 shown that levels of Neurontin were too high. See Exhibit 5, affidavit of Dr. Sanders, ¶8-

 10. According to Dr. Sanders, Plaintiff became upset started yelling and cursing and the

 medical visit was terminated. See Plaintiff’s Medical Records, Pgs. 29-36. Dr. Sanders

 did chart that he raised the prescribed dosage of Neurontin. See Exhibit 5, affidavit of Dr.

 Sanders, ¶10.

        Dr. Sanders and the medical staff at the facility arranged for an outside

 consultation for Mr. Baker with a neurologist, Nabila H. El Zind, M.D., a board-certified

 neurologist. Dr. El Zind asked that a CT scan of Mr. Baker’s head be obtained, and she

 also wanted to conduct EEG testing. See Exhibit 5, affidavit of Dr. Sanders, ¶12.

        Mr. Baker was transported from the prison facility to meet with Dr. El Zind on

 March 22, 2016, May 30, 2016, and December 5, 2016. See Exhibit 5, affidavit of Dr.

 Sanders, ¶12, 15, and 18. Mr. Baker was transported from the prison facility to

 Holdenville General Hospital on April 15, 2016 for a CT scan of his head. See Exhibit 5,

 affidavit of Dr. Sanders, ¶13. On April 28, 2016, Dr. El Zind performed an

 electroencephalogram. See Exhibit 5, affidavit of Dr. Sanders, ¶13. No acute findings

 were reported from the CT scan and Dr. El Zind reported the EEG to have been a normal

 test. See Exhibit 5, affidavit of Dr. Sanders, ¶13.

        Dr. El Zind did recommend to Dr. Sanders that the prescribed daily dosage of

 gabapentin (Neurontin) be increased to 3600 mg per day. However, as explained by Dr.

 Sanders, because Mr. Baker’s blood-level of Neurontin had been measured to be well




                                               17
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 23 of 28



 outside the therapeutic range when the dosage had previously been at 3600 mg per day,

 he, as the treating physician, determined it would not be in Mr. Baker’s best interests to

 do so at that time. See Exhibit 5, affidavit of Dr. Sanders, ¶12.

        Dr. Sanders and Dr. El Zind directly spoke regarding Mr. Baker and his medical

 condition. They agreed that given Mr. Baker’s lab results and the CT scan result that the

 medication dosages were sufficient and correct at that time for his reported seizure

 activity. See Exhibit 5, affidavit of Dr. Sanders, ¶14.

        According to Dr. Sanders, Neurontin slows down nerve impulse transmission to

 the brain and this makes it an appropriate anti-seizure medication for epileptic seizures.

 Generally, it is not used to treat non-epileptic pseudo seizures. However, because of its

 sedative effect, it also can be helpful when treating mental health issues and it also acts

 somewhat as a pain reliever. According to Dr. Sanders, Mr. Baker did present

 periodically with mental health issues and was seen by the facility psychiatrist and he

 also did periodically make generalized complaints of pain he related to pre-incarceration

 motor vehicle accidents, falls in his cell, and interactions with other inmates. See Exhibit

 5, affidavit of Dr. Sanders, ¶17.

        Dr. Sanders, the treating physician, adjusted medications being prescribed to Mr.

 Baker, adding medications or deleting medications as determined medically necessary.

 See Exhibit 5, affidavit of Dr. Sanders, ¶15, 16, 18.

        A review of Mr. Baker’s medical records demonstrates that he, Mr. Baker, wanted

 to dictate the terms of his medical care, the medications he was to receive, the dosing,

 and the timing for those dosages. The medical records and the affidavit testimony of Dr.

 Sanders and Nurse Larimer demonstrate that Dr. Sanders and the medical staff kept an




                                              18
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 24 of 28



 appropriately close watch on Plaintiff and his medical condition, medical testing, and

 prescribed medications. Dr. Sanders and the facility medical staff sought an outside

 specialist consult and anticipated the need for further diagnostic testing. That diagnostic

 testing revealed no acute findings and normal test results. Dr. Sanders conferred with the

 outside consultant and adjusted prescribed medications as he determined medically

 appropriate and necessary for Mr. Baker.

         Deliberate indifference involves both an objective and a subjective component.

 See Farmer v. Brennan, 511 U.S. 825, 834 (1994). Plaintiff Baker has failed to produce

 any evidence that Defendants objectively were indifferent to his serious medical needs.

 As to the subjective component, such is met if a prison official “knows of and disregards

 an excessive risk to inmate health or safety.” The official must both be aware of facts

 from which the inference could be drawn that a substantial risk of serious harm exists,

 and he must also draw the inference.

         It is clear from the Plaintiff’s medical records, (Special Report, Exhibit 1, [Doc.#

 17-1]), that medical care was provided to Mr. Baker. Where there is evidence of a series

 of sick calls, doctor visits, and even an outside consultations and diagnostic testing, it

 cannot be said that there was deliberate indifference by these Defendants to Mr. Baker’s

 complaints. See Smart v. Villar, 547 F.2d 112, 114 (10th Cir. 1976).

         What is clear is that Mr. Baker is simply voicing a difference of opinion as to the

 physician’s determination of appropriate dosage of a prescribed medication and how best

 to maintain measured blood-levels of that medication within accepted therapeutic range.

 It is well settled that this type of disagreement, a difference of opinion, fails to give rise




                                                19
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 25 of 28



 to a cause of action under §1983. See McCracken v. Jones, 562 F.2d 22, 24 (10th Cir.

 1977), cert. denied, 435 U.S. 917 (1978), and cases cited therein.

         Based upon the medical records (Special Report, Exhibit 1, [Doc.# 17-1]) and the

 testimony of Dr. Sanders (Exhibit 5 hereto) and Nurse Larimer (Exhibit 6), no reasonable

 trier of fact will find that these Defendants were deliberately indifferent to Plaintiff’s

 medical needs. As a result, summary judgment should be granted in favor of Defendants

 by this Honorable Court.

                                     PROPOSITION IV:

               SUMMARY JUDGMENT SHOULD BE GRANTED IN
             FAVOR OF WARDEN YATES ON PLAINTIFF’S CLAIMS.

         A review of Plaintiff’s Complaint shows Plaintiff has made no specific allegations

 against Warden James Yates. Plaintiff simply asserts Defendant Yates is the Warden and

 is in charge.

         Certainly, as Warden, James Yates is in a supervisory position at the prison

 facility. However, case law has long established that the liability of a supervisor under §

 1983 must be predicated on the supervisor's deliberate indifference, rather than mere

 negligence. See Langley v. Adams County, Colo., 987 F.2d 1473, 1481 (10th Cir.1993).

 To be guilty of “deliberate indifference,” the defendant must know he is “creating a

 substantial risk of bodily harm.” See Billman v. Indiana Department of Corrections, et

 al., 56 F.3d 785, 788 (7th Cir.1995). And, to establish a supervisor's liability under §

 1983 Plaintiff must show that “an ‘affirmative link’ exists between the [constitutional]

 deprivation and either the supervisor's ‘personal participation, his exercise of control or

 direction, or his failure to supervise.’” See Meade v. Grubbs, 841 F.2d 1512, 1527 (10th

 Cir.1988); see also Green v. Branson, 108 F.3d 1296, 1302 (10th Cir. 1997).



                                               20
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 26 of 28



          The record available for examination and review simply contains no facts

 showing Warden Yates had any special knowledge that could have been germane to

 determining the medical treatment of Plaintiff. Warden Yates did review and sign the

 response to grievance 2016-1001-184-G on June 30, 2016. As part of that grievance

 response, the facility Health Services Administrator had reported that Dr. Sanders had

 reviewed Mr. Baker’s chart, had spoken with the neurologist, and Dr. Sanders had

 concluded Mr. Baker was on the best medication regiment. See Ex. 4, Grievance

 Records, Pg. 19. And, the medical records, attached hereto as Special Report, Exhibit 1,

 [Doc.# 17-1] are devoid of any showing that Warden Yates had any part of the delivery

 of medical care and treatment to Plaintiff.

          A claim brought under §1983 liability cannot be premised on a theory of

 respondeat superior. To hold Defendant Yates responsible in a supervisory capacity, the

 factual record must demonstrate that he, (1) “promulgated, created, implemented or

 possessed responsibility for the continued operation of a policy that, (2) caused the

 complained of constitutional harm, and (3) acted with the state of mind required to

 establish the alleged constitutional violation.” See Pahls v. Thomas, 718 F.3d 1210, 1228

 (10th Cir. 2013).

          There simply are no facts that show Warden Yates created some sort of policy

 that caused harm to Mr. Baker. And there certainly are no facts that show Warden Yates

 to have been in any way directly involved in the delivery of medical care to Plaintiff

 Baker.

          Based on the foregoing, summary judgement should be granted by this Honorable

 Court in favor of Warden Yates.




                                               21
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 27 of 28



                                      CONCLUSION

        Plaintiff has failed to exhaust administrative remedies as to his claim of deliberate

 indifference to a serious medical need. Mr. Baker has failed to present facts necessary to

 carry a claim of medical indifference against these Defendants. And, no facts exist to

 causally connect Warden Yates to Plaintiff’s claim. As a result, summary judgment

 should be granted in favor of Defendants.

        WHEREFORE, premises considered, Defendants respectfully urge this Honorable

 Court to grant Summary Judgment to them on Plaintiff's claim(s) and grant them such

 other relief to which they may be entitled.

                                                Respectfully submitted,
                                                Defendants Yates, Larimer, and Sanders



                                                By:
                                                DARRELL L. MOORE, OBA 6332
                                                P.O. Box 368
                                                Pryor, OK 74362
                                                (918) 825-0332/7730 fax
                                                Attorney for CoreCivic Defendants




                                               22
6:17-cv-00368-JHP-SPS Document 43 Filed in ED/OK on 11/05/18 Page 28 of 28




                                    Certificate of Service

          I hereby certify that on November 5, 2018, I electronically transmitted the
 attached document to the Clerk of Court using the ECF System for filing. Based on the
 records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
 the following ECF registrants:




          I hereby certify that on November 5, 2018, I served the attached document by
 regular US Mail on the following, who are not registered participants of the ECF System:


 Christopher Olen Baker, 149839
 Davis Correctional Facility
 6888 E 133rd Rd
 Holdenville, OK 74848




                                                       DARRELL L. MOORE




                                              23
